Peb Curiam.
"The petitioners had an adequate and complete remedy at law by claim. Teasley v. Bradley, 110 Ga. 497 (35 S. E. 782, 78 Am. St. R. 113) ; Douglas v. Jenkins, 146 Ga. 341 (91 S. E. 49, Ann. Cas. 1918C, 322) ; Myers v. Warrenfells, 153 Ga. 648, 653 (113 S. E. 180) ; Eslinger v. Herndon, 158 Ga. 823 (124 S. E. 169, 900).” Perry v. Gormley, 177 Ga. 372 (170 S. E. 223). The judgments complained of in this case were rendered in February, 1933, at which time the trial judge did not have the benefit of the decision in Perry v. Gormley, supra, which was not rendered until July of the same year. For the above reason the court erred in overruling the demurrer to the plaintiffs’ petition, and in thereafter granting an interlocutory injunction.

Judgment reversed.


All the Justices concur, except Russell, O. J., who dissents, and Hill, J., absent because of illness.

Wright & Covmgion, for plaintiffs in error.
M. B. Eubanks, contra.